Exhibit 99.1 ReGen Biologics Announces Closing of Additional Financing Concludes Approximately $9 Million Existing Investor Round Hackensack, NJ – February 17, 2009 – ReGen Biologics (OTC: RGBO) (“ReGen” or the “Company”) announced today that it recently completed the second of a two stage private placement of approximately $1.7 million in common stock for combined gross proceeds of approximately $9 million.The proceeds will support the launch of the Company’s Menaflex™collagen meniscus implant device in theU.S., which recently received FDA clearance. “This financing marks a successful conclusion to the first stage of our U.S. commercialization funding strategy,” said Gerald E. Bisbee, Jr., Ph.D., Chairman and CEO.“We appreciate the financial support that we have enjoyed from many long-term ReGen investors,” Dr. Bisbee continued. In the recent closing, ReGen issued approximately 495,000 shares of common stock at $3.50 per share and provided 15% warrant coverage with a five-year term and an exercise price of $1.20 per share.On a combined basis, the Company received gross proceeds of $8.8 million, issued approximately 2.5 million shares of common stock at $3.50 per share and issued approximately 376,500 warrants exercisable for $1.20 per share.Investors in the first closing, completed on January 16, 2009 also converted approximately $3 million in previously issued convertible notes payable into 989,000 common shares. Dr.
